DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a quantum wire device as recited by independent claim 1, comprising: 
a plurality of metal quantum wires comprising a metal material and embedded in the barrier; wherein: 
potential wells are formed for electrons in the metal quantum wires by the insulator or the wide bandgap semiconductor; 
the plurality of metal quantum wires are electrically connected; and 
the plurality of metal quantum wires include an exposed active area for electron emission or electron collection. 
The prior art of record, taken alone or in combination, does not teach or suggest a thermionic energy converter as recited by independent claim 13, comprising: 
at least one of an emitter electrode or a collector electrode comprising: 
metal quantum wires comprising: 
a metal material embedded in a barrier; 
wherein: 
the metal quantum wires are electrically connected; and 
the metal quantum wires include an exposed active area for electron emission or electron collection; and 
an electric circuit electrically connected the emitter electrode and the collector electrode, wherein the electric circuit is configured to conduct an electron current from the collector electrode to the emitter electrode. 
Dependent claims 2-12 and 14-20 are considered allowable due to their respective dependence on allowed independent claims 1 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record in the Notice of References Cited (PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  They are the result of a search that includes the inventive concept and are considered pertinent to significant unclaimed features of the disclosed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        July 11, 2022